Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendment on 11/30/2020 amending claims 8 and 17, no new cancellation or adding to the claim was introduced.. 
In virtue of this communication, claims 8-20 are currently pending in the instant application. 

Response to Remarks
Applicant has filed an amendment on 11/30/2020 and submits the amended claim language overcomes the claim objection and 35 USC § 103 rejection based on prior arts Mondragon and Kulas in 7/30/2020 non-Final Office Action. The amendments and remarks have been fully considered. 
In response to the amendments on claims 8 and 17, Examiner agrees these two claims are no longer duplicates of each other, and the corresponding claim objection has been withdrawn. 
Regarding the 35 USC § 103 rejection based on prior arts Mondragon and Kulas, Examiner agrees Mondragon and Kulas fail to disclose the amended subject matter of claims 8 and 17. However, upon further search, a new prior art Perry has been identified and applied to render the amended claims 8 and 17 obvious, as explained in more details in the current Office Action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-20 are rejected under 103 as being unpatentable over Mondragon; Christopher K. et al. (US 20120066726 A1, made of record in the IDS submitted on 10/21/2019) in view of 
Perry; David B. et al. (US 20120210263 A1) and Kulas, Charles J. (US 20030151562 A1)
As to claim 8, Mondragon discloses a display system and method for presenting content on multiple display devices of an in-flight entertainment system ([0052] ... As illustrated in FIG. 5, the video display unit 500 may be installed in a seatback 580 of a single passenger seat. See also Figs. 2-4), the method comprising: 
establishing a data communications link between a first one of the multiple display devices and a second one of the multiple display devices ([0056] video display unit 600 may include a smart video display unit, for example, for installation at a , the first one of the multiple display devices being defined by a first display proximal end and an opposite first display distal end, and the second one of the multiple display devices being defined by a second display proximal end adjacent to the first display distal end and an opposite second display distal end (Fig. 5, as one example. See also Fig. 4). 
Mondragon fails to directly teach how the background image being displayed in the multiple display devices. 
However, in a pertinent field of endeavor, Perry discloses a multiple monitor display system and method, wherein segmenting background content of the content into a first background segment and a second background segment, each corresponding to the first one of the multiple display devices and the second one of the multiple display devices, respectively; initiating a display of the first background segment of the content on the first one of the multiple display devices and a display of the second background segment of the content on the second one of the multiple display devices ([0001] Some computer programs display a desktop work area on a user interface. The desktop has a background that may be a solid color or incorporate graphic art, an image, or other visual content. The desktop may be extended across multiple monitors. A user may customize some aspects of the desktop background. 
[0045] Turning now to FIG. 8, completion of the second customization process is shown. As can be seen, each portion of the desktop has its own background generated based on a different image. Background 615 is generated based on a first image and background 825 is generated based on a second image.
See also Figs. 6-7 and paragraphs [0043-44] ).
It would have been obvious to one of ordinary skill in the art to apply Perry's customized desktop background extended across multiple monitors into Mondragon’s display system and method, to improve user interface which “allow a user to customize the background by dragging an image representation from a desktop control panel onto a portion of the desktop. Once dropped onto the desktop, the image associated with the representation is used to generate the desktop background. When the desktop is extended to different monitors, the portion of desktop on each monitor may be customized separately”, as revealed by Perry in [0003]. 
Mondragon and Perry fail to teach verbatim “animating one or more foreground visual elements on the first one of the multiple display devices, the one or more foreground visual elements having general trajectories along a direction of the first display proximal end toward the first display distal end, successive sections of individual ones of the one or more visual elements being removed from the first one of the multiple display devices as each of the sections move toward and reach the first display distal end; transmitting transition instructions to the second one of the multiple devices from the first one of the multiple display devices upon successive sections of the individual ones of the one or more foreground visual elements reach the first display distal end; and animating on the second one of the multiple display devices, corresponding sections of the one or more foreground visual elements being animated off of the first one of the multiple display devices in response to the transition instructions, the one or more foreground visual elements having general trajectories along a direction of the second display proximal end toward the second display distal end”. 
However, in a similar field of endeavor, Kulas discloses a multiple display system and method, wherein animating one or more foreground visual elements on the first one of the multiple display devices, the one or more foreground visual elements having general trajectories along a direction of the first display proximal end toward the first display distal end, successive sections of individual ones of the one or more visual elements being removed from the first one of the multiple display devices as each of the sections move toward and reach the first display distal end; transmitting transition instructions to the second one of the multiple devices from the first one of the multiple display devices upon successive sections of the individual ones of the one or more foreground visual elements reach the first display distal end; and animating on the second one of the multiple display devices, corresponding sections of the one or more foreground visual elements being animated off of the first one of the multiple display devices in response to the transition instructions, the one or more foreground visual elements having general trajectories along a direction of the second display proximal end toward the second display distal end ([0031] As used in this application, “coherent” presentation of visual information includes presentation on two or more display devices where there is a perceived aesthetic consistency, or relationship, of the visual information on the different display devices. For example, a single scene that is rendered across the multiple display devices at the same time fits this description. Another example, is movement from one screen to another consistent with a simulation, depiction or portrayal of natural, or physical, movement. An example of natural movement is a person walking, car moving, falling object, exploding object, ballistic path, etc). 
It would have been obvious to one of ordinary skill in the art to apply Kulas' coherent presentation of visual information into Mondragon’s modified display system and method, such that “two screens can be placed side-by-side so that their viewing surfaces together form a rectangular plane. This can be useful for viewing movies or other presentations that benefit from a larger horizontal viewing field”, as revealed by Kulas in ABSTRACT. 

As to claim 9, Mondragon, Perry and Kulas disclose the method of Claim 8, further comprising: receiving a first input for the first one of the multiple display devices; and generating a visual effect on the first one of the multiple display devices in response to the first input (Kulas [0030] as in FIG. 1A. Displaced screen 116 is also shown. Additional screens show the flexibility of the system by permitting floor screen 130, rear screen 132 and wraparound screen 134. Such a configuration may be useful in immersive environments where the effect of the presentation is enhanced by providing images to a user's peripheral vision, or by allowing a user to look around at the different display screens while still presented with relevant, coherent visual information). 

As to claim 10, Mondragon, Perry and Kulas disclose the method of Claim 9, wherein the first input modifies at least one of the general trajectories of the one or more foreground visual elements as displayed on either or both of the first one of the multiple display devices and the second one of the multiple display devices (Kulas [0031] As used in this application, “coherent” presentation of visual information includes presentation on two or more display devices where there is a perceived aesthetic consistency, or relationship, of the visual information on the different display devices. For example, a single scene that is rendered across the multiple display devices at the same time fits this description. Another example, is movement from one screen to another consistent with a simulation, depiction or portrayal of natural, or physical, movement. An example of natural movement is a person walking, car moving, falling object, exploding object, ballistic path, etc). 

As to claim 11, Mondragon, Perry and Kulas disclose the method of Claim 8, further comprising: establishing a data communications link to a third one of the multiple display devices from either or both of the first one of the multiple display devices and the second one of the multiple display devices, the third one of the multiple display devices being defined by a third display distal end and an opposite third display proximal end adjacent to the second display distal end; initiating a display of a third background segment of the content on the third one of the multiple display devices ( Mondragon Fig. 4, see also Kulas Fig. 1A). 

As to claim 12, Mondragon, Perry and Kulas disclose the method of Claim 11, further comprising: animating one or more foreground visual elements on the second one of the multiple display devices, the one or more foreground visual elements having general trajectories along a direction of the second display proximal end toward the opposite second display distal end, successive sections of individual ones of the one or more visual elements being removed from the second one of the multiple display devices as each of the sections move toward and reach the second display distal end; transmitting another set of transition instructions to the third one of the multiple devices from the second one of the multiple display devices upon successive sections of the individual ones of the one or more foreground visual elements reach the second display distal end; and animating, on the third one of the multiple display devices, corresponding sections of the one or more foreground visual elements being animated off of the second one of the multiple display devices in response to the other set of transition instructions, the one or more foreground visual elements having general trajectories along a direction of the third display proximal end toward the third display distal end (Kulas [0031] As used in this application, “coherent” presentation of visual information includes presentation on two or more display devices where there is a perceived aesthetic consistency, or relationship, of the visual information on the different display devices. For example, a single scene that is rendered across the multiple display devices at the same time fits this description. Another example, is movement from one screen to another consistent with a simulation, depiction or portrayal of natural, or physical, movement. An example of natural movement is a person walking, car moving, falling object, exploding object, ballistic path, etc
The teaching applied to the 1st-2nd displays is also applicable to the 2nd-3rd displays ). 

As to claim 13, Mondragon, Perry and Kulas disclose the method of Claim 8, wherein the first one of the multiple display devices and the second one of the multiple display devices are installed on adjacent passenger seats across a single row (Mondragon Fig. 5).

As to claim 14, Mondragon, Perry and Kulas disclose the method of Claim 8, wherein the first one of the multiple display devices and the second one of the multiple display devices are installed on adjacent passenger seats over multiple rows along a single aisle (Mondragon [0033] ... conventional in-flight entertainment systems are typically disposed at a single passenger seat in the seatback and only include a single video display monitor. 
Mondragon thus teaches the limitation when passenger seats are installed over multiple rows along a single aisle)

As to claim 15, Mondragon, Perry and Kulas disclose the method of Claim 8, further comprising displaying a graphical interface overlay specific to the first one of the multiple display devices independent of the second one of the multiple display devices (Mondragon [0017] In some embodiments, the video display unit further includes a processor coupled to the at least one video display monitor. The processor is configured to receive input from a user through a user interface associated with the at least one video display monitor and alter content of the at least one video display monitor based on the received input from the user). 

As to claim 16, Mondragon, Perry and Kulas disclose the method of Claim 15, further comprising displaying another graphical interface overlay specific to the second one of the multiple display devices independent of the first one of the multiple display devices (Mondragon [0017] In some embodiments, the video display unit further includes a processor coupled to the at least one video display monitor. The processor is configured to receive input from a user through a user interface associated with the at least one video display monitor and alter content of the at least one video display monitor based on the received input from the user
The teaching to the first display is equally applicable to the second display). 

As to claim 17, the subject matter is similar to that of claim 8, despite a slight difference in wording, claim 17 is thus rejected with similar rationale as claim 8. 
The motivations to combine Mondragon, Perry and Kulas applied in claim 8 is also applicable to the current claim. 

As to claim 18, Mondragon, Perry and Kulas disclose the method of Claim 17, wherein the smart monitors are installed on adjacent passenger seats across a single row (Mondragon Fig. 5). 

As to claim 19, Mondragon, Perry and Kulas disclose the method of Claim 17, wherein the smart monitors are installed on adjacent passenger seats over multiple rows along a single aisle (Mondragon [0033] ... conventional in-flight entertainment systems are typically disposed at a single passenger seat in the seatback and only include a single video display monitor. 
Mondragon thus teaches the limitation when passenger seats are installed over multiple rows along a single aisle). 

As to claim 20, Mondragon, Perry and Kulas disclose the method of Claim 17, further comprising displaying an interactive graphical user interface overlay on one of the smart monitors with the respective section of the background graphical content being continuingly displayed (Perry [0001]Some computer programs display a desktop work area on a user interface. The desktop has a background that may be a solid color or incorporate graphic art, an image, or other visual content. The desktop may be extended across multiple monitors. See also Kulas [0031] ). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621